Name: Commission Regulation (EC) No 1489/95 of 28 June 1995 setting export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  plant product
 Date Published: nan

 29 . 6. 95 EN Official Journal of the European Communities No L 145/75 COMMISSION REGULATION (EC) No 1489/95 of 28 June 1995 setting export refunds on fruit and vegetables prices are to be determined account taken of the prices indicated in the second subparagraph of that paragraph ; Whereas the international trade situation or the special requirements of certain markets may make it necessary to vary the refund on a given product depending on the destination of that product ; Whereas economically significant exports can be made at the present time of tomatoes, lemons, oranges, apples, peaches and nectarines of classes 'extra', I and II of the common quality standards, table grapes of classes 'extra' and I, shelled almonds, hazelnuts and walnuts in shell ; Whereas Council Regulation (EEC) No 990/93 (*) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations, all of which are specified in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of these in setting refunds ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 26 ( 11 ) thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in par ­ ticular Article 3 thereof, Whereas Commission Regulation (EC) No 1488/95 (4) sets implementing rules for export refunds on fruit and veget ­ ables ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 states that, to the extent necessary to permit economically significant exportation, the difference between prices in international trade of the products listed in that Article and their prices in the Community may be covered by export refunds ; Whereas Article 26 (4) of Regulation (EEC) No 1035/72 states that refunds must be fixed with regard to the exis ­ ting situation and outlook for fruit and vegetable prices on the Community market and supply availability, on the one hand, and prices in international trade on the other hand ; whereas account must also be taken of the costs indicated at (b) in that paragraph and of the economic aspect of the envisaged exports ; Whereas refunds are, pursuant to Article 26 ( 1 ) of Regula ­ tion (EEC) No 1035/72, to be set with due regard to the limits resulting from agreements concluded in accordance with Article 228 of the Treaty ; Whereas Article 26 (5) of Regulation (EEC) No 1035/72 states that prices on the Community market are to be determined taking account of those most favourable from the exportation standpoint ; whereas international trade Whereas the representative market rates as defined in Article 1 of Council Regulation (EEC) No 3813/92 (6), as last amended by Regulation (EC) No 1 50/95 Q, are used to convert amounts in third country currencies and are the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas rules for deter ­ mining and applying these conversion rates were set by Commission Regulation (EEC) No 1068/93 (8), as last amended by Regulation (EC) No 1053/95 f); Whereas application of the rules mentioned above to the present and forecast market situation, in particular to fruit and vegetable prices in the Community and in interna ­ tional trade, leads to the refund rates set in the Annexes hereto : Whereas, pursuant to Article 26 (2) of Regulation (EEC) No 1035/72, the most efficient possible use should be made of the resources available without creating discrim ­ ination between traders ; whereas, therefore, care should be taken not to disturb the trade flows previously induced by the refund arrangements ; whereas, for these reasons and because of the seasonal nature of exports of fruit and vegetables, quotas should be fixed for each product ; (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3) OI No L 349, 31 . 12. 1994, p. 105 . 0 OJ No L 102, 28 . 4. 1993, p. 14. (6) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . (8) OJ No L 108 , 1 . 5 . 1993, p. 106 . O OJ No L 107 , 12. 5 . 1995, p. 4 .(4) See page 68 of this Official Journal . No L 145/76 TEN Official Journal of the European Communities 29 . 6. 95 Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : The indicative rates and quantities for exports without advance fixing of the refund shall be those fixed in Annex II hereto . 2. Quantities for which licences are issued in the context of food aid, as referred to in Article 14a of Commission Regulation (EEC) No 3719/88 ( ! ) laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, shall not count against the eligible quantities referred to in the first para ­ graph . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 1 . The export refund rates and quantities eligible for refunds in the fruit and vegetables sector for licences with advance fixing of the refund issued between 1 July 1995 and 30 June 1996 shall be those fixed Annex I hereto. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1995 . For the Commission Franz FISCHLER Member of the Commission 2.') OJ No L 331 , 12. 1988 , p. 1 . A N N E X I R A TE S A N D Q U A N T IT IE S L A ID D O W N FO R T H E A L L O C A T IO N O F L IC E N C E S W IT H A D V A N C E FI X IN G O F T H E R E F U N D Q ua nt iti es pr ov id ed fo r pe r lic en ce iss ui ng pe rio d (in to nn es ) P ro du ct P ro d u ct co de D es ti na ti on co de (') R ef un d ra te (2) (E C U / to nn e ne t) 19 95 19 96 Jul y Au gus t Sep tem ber !O cto ber No vem ber De cem ber Jan uar y Feb rua ry Ma rch Ap ril Ma y Jun e 29 . 6 . 95 I EN I Official Journal of the European Communities No L 145/77 To m at oe s 07 02 00 15 10 0 F 50 ,8 2 78 6 3 75 8 3 29 7 16 64 7 88 6 15 40 7 0 7 0 2 0 0 20 10 0 0 7 0 2 00 25 10 0 07 02 00 30 10 0 07 02 00 35 10 0 0 7 0 2 00 40 10 0 07 02 00 45 10 0 07 02 00 50 10 0 Sh el le d al m on ds 08 02 12 90 00 0 F 10 9, 3 12 2 30 4 33 6 16 1 37 1 49 4 H az el nu ts in sh el l 08 02 21 00 00 0 F 12 7, 7 25 20 5 87 12 11 15 Sh el le d ha ze ln ut s 08 02 22 00 00 0 F 24 6, 3 44 7 90 8 1 76 6 86 0 69 4 77 9 W al nu ts in sh el l 08 02 31 00 00 0 F 15 8, 3 2 84 24 1 16 7 2 O ra ng es 08 05 10 01 20 0 A 12 4,3 11 38 63 3 30 59 4 66 50 5 98 56 6 21 87 1 08 05 10 05 20 0 C 08 05 10 09 20 0 08 05 10 11 20 0 08 05 10 15 20 0 08 05 10 19 20 0 08 05 10 21 20 0 08 05 10 25 20 0 08 05 10 29 20 0 08 05 10 32 20 0 08 05 10 34 20 0 08 05 10 36 20 0 08 05 10 42 20 0 08 05 10 4 4 20 0 0 8 0 5 10 46 20 0 0 8 0 5 10 51 20 0 0 8 0 5 10 55 20 0 08 05 10 59 20 0 08 05 10 61 20 0 08 05 10 65 20 0 0 8 0 5 10 69 20 0 Le m on s 08 05 30 20 10 0 F 15 2, 5 8 37 0 2 07 7 10 10 0 11 88 5 20 86 8 20 38 8 08 05 30 30 10 0 08 05 30 40 10 0 Q ua nt iti es pr ov id ed fo r pe r lic en ce iss ui ng pe rio d (in to nn es ) P ro du ct P ro du ct D es ti na ti on co de co de (') R ef un d ra te (2) (E CU / to nn e ne t) 19 95 19 96 Ju ly Au gu st Se pte mb er Oc tob er No ve mb er De ce mb er Jan ua ry Fe bru ary Ma rch Ap ril Ma y Ju ne Ta bl e gr ap es 08 06 10 21 20 0 F 54 ,7 5 63 7 20 82 3 7 93 4 44 1 13 08 06 10 29 20 0 08 06 10 30 20 0 08 06 10 40 20 0 08 06 10 50 20 0 08 06 10 61 20 0 08 06 10 69 20 0 A pp le s 08 08 10 51 91 0 A 90 ,4 2 51 7 7 26 0 8 53 8 8 86 0 10 19 1 7 88 2 08 08 10 53 91 0 B 08 08 10 59 91 0 D 08 08 10 61 91 0 08 08 10 63 91 0 08 08 10 69 91 0 08 08 10 71 91 0 08 08 10 73 91 0 08 08 10 7 9 9 1 0 08 08 10 9 2 9 1 0 08 08 10 94 91 0 08 08 10 98 91 0 Pe ac he s an d ne ct ar in es 08 09 30 11 10 0 E 56 ,5 4 57 1 2 60 9 76 6 08 09 30 19 10 0 08 09 30 21 10 0 08 09 30 29 10 0 08 09 30 31 10 0 08 09 30 39 10 0 08 09 30 4 1 1 0 0 08 09 30 49 10 0 08 09 30 5 1 1 0 0 08 09 30 59 10 0 No L 145/78 | EN | Official Journal of the European Communities 29 . 6 . 95 (') Th e de sti na tio n co de s ar e de fin ed as fo llo w s : A : No rw ay ,I ce lan d, Gr ee nl an d, Po lan d, Hu ng ar y, Ro m an ia ,B ulg ari a, Al ba nia ,E sto ni a, La tvi a, Li th ua ni a, Ar m en ia ,A ze rb aij an ,B ela ru s, Ge or gia ,K az ak hs tan ,K yr gy zs tan ,M old ov a, Ru ssi a, Ta jik ist an ,T ur km en ist an , U zb ek ist an , U kr ai ne , Bo sn ia -H er ze go vi na , Cr oa tia , Sl ov en ia , Fo rm er Yu go sla v Re pu bl ic of M ac ed on ia , M alt a B : Fa ero es ,A fri ca n co un tri es an d ter rit or ies ex ce pt So uth Af ric a, co un tri es of the Ar ab ian Pe ni ns ul a (S au di Ar ab ia, Ba hr ain ,Q ata r, Om an ,U ni ted Ar ab Em ira tes (A bu Dh ab i, Sh arj ah ,A jm an ,U m m al Qa iw ain ,R as al K ha im ah , Fu jai ra h) , Ku wa it, Y em en ), Sy ria , Ira n, Jo rd an , Bo liv ia , Br az il, V en ez ue la , Pe ru , Pa na m a, Ec ua do r, Co lo m bi a C : Sw itz er la nd , Cz ec h Re pu bl ic , Sl ov ak ia D :H on g Ko ng ,S in ga po re ,M ala ys ia, In do ne sia ,T ha ila nd ,T aiw an ,P ap ua Ne w Gu in ea , La os ,C am bo di a, Vi etn am ,U ru gu ay ,P ar ag ua y, Ar ge nt in a, M ex ico ,C os ta Ri ca E : Al l de sti na tio ns cx ce pt Sw itz er la nd F : A ll de st in at io ns (2) Fo r re fu nd s to be gr an te d on ex po rts to th e Fe de ra l Re pu bl ic of Yu go sla vi a (S er bi a an d M on ten eg ro ) th e re qu ire m en ts of Re gu lat io n (E EC ) No 99 0/ 93 m us t be m et . A N N E X II R A TE S A N D Q U A N T IT IE S L A ID D O W N FO R T H E A L L O C A T IO N O F L IC E N C E S W IT H O U T A D V A N C E FI X IN G O F T H E R E F U N D Q ua nt iti es pr ov id ed fo r pe r lic en ce iss ui ng pe rio d (in to nn es ) P ro du ct P ro d u ct D es ti na ti on co de co de (') R ef un d ra te (2) (E CU / to nn e ne t) 19 95 19 96 July Aug ust Sep tem ber Oct obe r No vem ber Dec em ber Jan uar y Feb rua ry Ma rch Apr il Ma y Jun e 29 . 6 . 95 I EN I Official Journal of the European Communities No L 145/79 To m at oe s 07 02 00 15 10 0 F 50 ,8 2 78 6 3 75 8 3 29 7 1 66 4 7 88 6 15 40 7 0 7 0 2 00 20 10 0 07 02 00 25 10 0 07 02 00 30 10 0 07 02 00 35 10 0 07 02 00 40 10 0 07 02 00 45 10 0 07 02 00 50 10 0 Sh el le d al m on ds 08 02 12 90 00 0 F 10 9, 3 12 2 30 4 33 6 16 1 37 1 49 4 H az el nu ts in sh el l 08 02 21 00 00 0 F 12 7, 7 25 20 5 87 12 11 15 Sh el le d ha ze ln ut s 08 02 22 00 00 0 F 24 6, 3 44 7 90 8 1 76 6 86 0 69 4 77 9 W al nu ts in sh el l 08 02 31 00 00 0 F 15 8, 3 2 84 24 1 16 7 2 O ra ng es 08 05 10 01 20 0 A 12 4,3 11 38 63 3 30 59 4 66 50 5 98 56 6 21 87 1 08 05 10 05 20 0 C 08 05 10 09 20 0 08 05 10 11 20 0 08 05 10 15 20 0 08 05 10 19 20 0 08 05 10 21 20 0 08 05 10 25 20 0 08 05 10 29 20 0 08 05 10 32 20 0 08 05 10 34 20 0 08 05 10 36 20 0 08 05 10 42 20 0 08 05 10 44 20 0 08 05 10 46 20 0 08 05 10 51 20 0 08 05 10 55 20 0 08 05 10 59 20 0 08 05 10 61 20 0 08 05 10 65 20 0 08 05 10 69 20 0 Le m on s 08 05 30 20 10 0 F 15 2, 5 8 37 0 2 07 7 10 10 0 11 88 5 20 86 8 20 38 8 08 05 30 30 10 0 08 05 30 40 10 0 Q ua nt iti es pr ov id ed fo r pe r lic en ce iss ui ng pe rio d (in to nn es ) P ro du ct P ro du ct co de D es ti na ti on co de (') R ef un d ra te (;) (E CU / to nn e ne t) 19 95 19 96 Ju ly Au gu st Se pte mb er Oc tob er No ve mb er De ce mb er Jan ua ry Fe bru ary Ma rch Ap ril Ma y Ju ne Ta ble gr ap es 08 06 10 21 20 0 F 54 ,7 56 37 20 82 3 79 34 44 1 ' 13 08 06 10 29 20 0 08 06 10 30 20 0 08 06 10 40 20 0 08 06 10 50 20 0 08 06 10 61 20 0 08 06 10 69 20 0 Ap pl es 08 08 10 51 91 0 A 90 ,4 2 51 7 7 26 0 8 53 8 8 86 0 10 19 1 7 88 2 08 08 10 53 91 0 B 08 08 10 59 91 0 D 08 08 10 61 91 0 08 08 10 63 91 0 08 08 10 69 91 0 08 08 10 71 91 0 08 08 10 7 3 9 1 0 08 08 10 7 9 9 1 0 08 08 10 92 91 0 08 08 10 9 4 9 1 0 08 08 10 98 91 0 Pe ac he s an d ne ct ar in es 08 09 30 11 10 0 E 56 ,5 4 57 1 2 60 9 76 6 08 09 30 19 10 0 08 09 30 2 1 1 0 0 08 09 30 29 10 0 08 09 30 31 10 0 08 09 30 39 10 0 08 09 30 41 10 0 08 09 30 49 10 0 08 09 30 51 10 0 08 09 30 59 10 0 No L 145/80 | EN | Official Journal of the European Communities 29 . 6 . 95 (') Th e de sti na tio n co de s ar e de fin ed as fo llo w s : A : No rw ay ,I ce lan d, Gr ee nl an d, Po lan d, Hu ng ar y, Ro ma nia ,B ulg ari a, Al ba nia ,E sto nia ,L atv ia, Li th ua ni a, Ar m en ia, Az erb aij an ,B ela ru s, Ge or gia ,K az ak hs tan ,K yr gy zs tan ,M old ov a, Ru ssi a, Ta jik ist an ,T ur km en ist an , Uz be ki sta n, Uk ra in e, Bo sn ia- He rz eg ov in a, Cr oa tia ,S lo ve ni a, Fo rm er Yu go sla v Re pu bl ic of M ac ed on ia , M alt a B : Fa ero es ,A fri ca n co un tri es an d ter rit or ies ex ce pt So uth Af ric a, co un tri es of the Ar ab ian Pe ni ns ul a (S au di Ar ab ia ,B ah rai n, Qa tar ,O m an ,U ni ted Ar ab Em ira tes (A bu Dh ab i, Sh arj ah ,A jm an ,U m m al Qa iw ain ,R as al K ha im ah , Fu jai ra h) , K uw ai t, Y em en ), Sy ria , Ira n, Jo rd an , Bo liv ia , Br az il, V en ez ue la , Pe ru , Pa na m a, Ec ua do r, Co lo m bi a C : Sw itz er la nd , Cz ec h Re pu bl ic , Sl ov ak ia D :H on g Ko ng ,S in ga po re ,M ala ys ia ,I nd on es ia ,T ha ila nd ,T aiw an ,P ap ua Ne w Gu in ea ,L ao s, Ca m bo di a, Vi etn am ,U ru gu ay , Pa ra gu ay ,A rg en tin a, M ex ico ,C os ta Ri ca E : Al l de sti na tio ns ex ce pt Sw itz er la nd F : A ll de st in at io ns (2) Fo r re fu nd s to be gr an te d on ex po rts to th e Fe de ra l Re pu bl ic of Yu go sla vi a (S er bi a an d M on te ne gr o) th e re qu ire m en ts of Re gu la tio n (E EC ) N o 99 0/ 93 m us t be m et .